DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Allowable Subject Matter
Claims 1-20 are allowed.  
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, 
The prior art does not disclose or suggest the claimed “pitch bearings disposed between the mounting frame and the cyclic housing to rotate the cyclic housing with respect to the mounting frame about the pitch axis; and roll bearings disposed between the cyclic housing and the stick base assembly to rotate the stick base assembly with respect to the cyclic housing about the roll axis” in combination with the remaining claim elements as set forth in claim 1.  
Regarding claim 9, 
The prior art does not disclose or suggest the claimed “mounting the cyclic housing to the mounting frame via pitch bearings to rotate the cyclic housing about the pitch axis, wherein the cyclic housing houses the pitch actuator proximate to the mounting frame and in alignment with the pitch axis; and mounting the stick base assembly to the cyclic housing via roll bearings to rotate the stick base assembly about the roll axis perpendicular to the pitch axis, wherein the cyclic housing houses the stick base assembly and the roll actuator coupled thereto above the 
Regarding claim 14, 
The prior art does not disclose or suggest the claimed “a cyclic housing including a structural frame to rotatably couple with a mounting frame, the structural frame including: a bottom portion rotatably mounted to the mounting frame and including a first hollow passage along a pitch axis sized to receive a pitch actuator that rotates about the pitch axis to control a pitch of a rotorcraft; and a top portion disposed above the bottom portion and including a second hollow passage along a roll axis sized to receive a roll actuator that rotates about the roll axis to control a roll of the rotorcraft” in combination with the remaining claim elements as set forth in claim 14.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556.  The examiner can normally be reached on M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647